The Court,


Harrington, Ch. J.,

charged the jury: That the question involved in the case was solely a question of fact, to be determined by them from the evidence which they had heard. If, therefore, they were satisfied from the evidence that the carriages in question were the property of the plaintiff, and that his money was actually paid for them, and that Mongar was merely to receive and sell them, and repay the plaintiff the original cost of them, retaining the profit for his own benefit and the support of his family, the plaintiff was entitled to recover. But if they should believe, from the facts proved, that Mongar in fact paid for them, or was to pay for them with his own *355money, or out of the money accruing from the sale of them, and the plaintiff’s name was only used to obtain credit with the makers of whom they were purchased, and to prevent their seizure by Mongar’s creditors, then their verdict should be for the defendant.
Smithers, for plaintiff.
Ridgely, for defendant.
Verdict for the plaintiff.